Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Applicant respectfully submits that Bulow does not teach, disclose, nor suggest multiplexing the reception-side data partial data stream into a reception data flow by way of a multiplexer as recited in previously presented claim 1. Applicant respectfully submits Bulow cannot anticipate claim 1 because it does not teach each and every limitation of claim 1”.
The examiner disagrees. The Office action recites “Bulow, FIG. 1: means for reconstructing the original data signal from the redundant transmitted signal [11]; see also paragraph 0010” to teach the argued limitation. 
	Applicant uses the term “multiplexer” to reflect a network element that combines different data streams. As shown in canceled claim 2 and new claim 17, Applicant further specifies more details about the combining technique of the “multiplexer”.
	Thus, it is the position of the examiner that the means 11 of FIG. 1 in Bulow used to reconstruct the original signal from multiple data streams is equivalent to the “multiplexer” of claim 1. 
	Furthermore, Applicant argues that “Similarly, Applicant further submits that Bulow additionally lacks the teaching where the transmission data stream is divided into at least one transmission-end partial data stream using a demultiplexer. The Examiner points to Bulow at FIG. 2 for allegedly disclosing this feature; however, FIG. 1 is more relevant as FIG. 1 discloses a multiplexer 5 being used for the data to be transmitted by the transmitter 12”.
 The examiner disagrees.  The Office action recites “Bulow, FIG.2: time units 1 to 6 of channel Chl and channel Ch n; see also paragraph 0011” to teach the argued limitation”.

Similar to the above argument regarding the multiplexer, Applicant uses the term “demultiplexer” to reflect a network element that separates different data streams. As shown in canceled claim 2 and new claim 17, Applicant further specifies more details about the separation technique of the “demultiplexer”.
Thus, it is the position of the examiner that the means 3 of FIG. 1 in Bulow used to distribute the data of the data channels data among wavelength channels is equivalent to the “demultiplexer” of claim 1. 
Allowable Subject Matter
Claim 17 is allowed.
Claims 3-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bulow (European Patent Application EP 1 061 685 A2 (CIT ALCATEL [FR]) 20 December 2000 (2000-12-20)).
Regarding claim 1, Bulow teaches a method for the redundant transmission of data by way of light-based communication (Bulow, FIG.1, paragraph 0010 and claims 1 - 4), wherein the method comprises: converting the data into a transmission data stream or stream of bipolar data symbols in a transmission converter (Bulow, FIG. 1: data channels [1] and paragraph 0010), dividing the transmission data stream into at least one transmission-end partial data stream by means of a demultiplexer (Bulow, FIG.2: time units 1 to 6 of channel Chl and channel Ch n; see also paragraph 0011), converting the at least one transmission-end partial data stream into at least one signal having at least one component in a redundancy function module (Bulow, FIG. 2: information units Al to AS and Xl to XS; see also paragraph 0011), transmitting said at least one signal, into one transmission per component, by way of at least one transmission transducer, via at least one light-based transmission channel (Chl, Ch2, ... , ChN) (Bulow, FIG. 1: [Tx 1] to [Tx m]; see also paragraphs 0010 - 0011), receiving the at least one signal in at least one reception transducer (Bulow, FIG. 1: [Rx 1] to [Rx m]; see also paragraphs 0010 – 0011), converting the at least one received signal in a calculation module into at least one reception-side data partial data stream (Bulow FIG. 1: means for recovering the data channels [10]; see also paragraph 0010), multiplexing the reception-side data partial data stream into a reception data flow by way of a multiplexer, converting the reception data stream into the original data in a reception converter (Bulow, FIG. 1: means for reconstructing the original data signal from the redundant transmitted signal [11]; see also paragraph 0010), wherein for generating the redundancy, either the number of light-based transmission channels is greater than the number of partial data streams n (Bulow, FIG. 1: m>n), or for generating redundancy, the number of transmissions per channel is greater than the number of partial streams n, or for generating the redundancy, the product of the light-based transmission channels and the transmissions per channel is greater than the number of partial data streams n.
Regarding claim 13, Bulow teaches the method as claimed in claim 1, wherein a selection of reception signals is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module (Bulow, FIG. 1: means for reconstructing the original data signal from the redundant transmitted signal [11] where m>n; see also paragraph 0010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulow in view of Official notice.
	Regarding claim 8, Bulow does not expressly teach the method as claimed in claim 1, wherein the transmission converter uses a bandpass modulation method as an output signal in the transmission converter and as an input signal in the reception converter.
However, Official notice is taken that using a bandpass modulation/demodulation technique on the transmitter/receiver side, respectively, of a communication system is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bandpass modulation method as an output signal in the transmission converter and as an input signal in the reception converter because it merely amounts to applying a known technique (i.e., bandpass modulation) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., data transmission at the transmitting end and data retrieving at the receiving end).
Regarding claim 9, Bulow does not expressly teach the method as claimed in claim 1, wherein the transmission converter uses a real baseband modulation method as an output signal in the transmission converter and as an input signal in the reception converter.
However, Official notice is taken that using a real baseband modulation/demodulation technique on the transmitter/receiver side, respectively, of a communication system is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use real baseband modulation method as an output signal in the transmission converter and as an input signal in the reception converter because it merely amounts to applying a known technique (i.e., real baseband modulation) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., data transmission at the transmitting end and data retrieving at the receiving end).
Regarding claim 10, Bulow does not expressly teach the method as claimed in claim 1, wherein the transmission converter uses a modulation method with a unipolar signal as an output signal in the transmission converter and as an input signal in the reception converter.
However, Official notice is taken that using a modulation method with a unipolar signal technique on the transmitter of a communication system is known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a modulation method with a unipolar signal as an output signal in the transmission converter and as an input signal in the reception converter because it merely amounts to applying a known technique (i.e., a modulation method with a unipolar signal) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., data transmission at the transmitting end and data retrieving at the receiving end).
Regarding claim 12, Bulow does not expressly teach the method as claimed in claim 1, wherein a conditional expected value is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conditional expected value for converting the at least one received signal into at least one reception-end partial data stream because it merely amounts to applying a known technique (i.e., the use conditional expected value to convert received data stream into a partial stream) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., retrieving original data stream from a stream with redundancy).
Regarding claim 14, Bulow does not expressly teach the method as claimed in claim 1, wherein weighted constructive combining according to the signal/noise ratio is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module.
However, it is known in the art to use weighted constructive combining according to the signal/noise ratio to convert received data stream into a partial stream. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conditional expected value for converting the at least one received signal into at least one reception-end partial data stream because it merely amounts to applying a known technique (i.e., the use weighted constructive combining according to the signal/noise ratio to convert received data stream into a partial stream) to a known device (i.e., transmission method of Bulow) ready for improvement to yield predictable results (i.e., retrieving original data stream from a stream with redundancy).
Regarding claim 15, Bulow does not expressly teach the method as claimed in claim 1, wherein additive constructive combining is used for converting the at least one received signal into at least one reception-end partial data stream in a calculation module.
However, it is known in the art to use additive constructive combining to convert received data stream into a partial stream. 

Regarding claim 16, Bulow does not expressly teach the method as claimed in claim 1, wherein for transmission via a light-based transmission channel use is made of an intensity modulation with a direct detection during reception.
However, it is known in the art to use intensity modulation with a direct detection during reception in optical communication systems.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use intensity modulation with a direct detection during reception in the method of Bulow because intensity modulation with a direct detection is known to be cost effective and easy to use compared to coherent detection with more complex modulation schemes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636